DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In Response to the Election/Restriction Requirement filed on 04-16-2021, claims 39-47, 50 and 51 were withdrawn from consideration. However these claims appear on the Amendment of 09-03-2021. Correction of this matter is required.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09-03-2021, with respect to the rejection(s) of claim(s) 37, 38, 48 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dallal et al (US 20180115968).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 37, 38, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150230173) in view of Dallal et al (US 20180115968)

As to claim 37 Li discloses a method for a user equipment, UE, comprising determining if a signal pertaining to control information is present in a first time period- signal may pertain to a control channel; a first time frame corresponding to a subframe. (Li Fig.2 ¶0020- 4th sentence-the UE extracts DCI from the PDCCH resources. The DCI provides an indication on the existence of an ePDCCH transmission for the UE in the subframe.); 
Li however is silent in deciding whether to attempt to decode the control information depending on the determination. However in an analogous art Dallal remedies this deficiency: (Dallal ¶0069- determining soon after receiving a PDCCH message whether there is data in the PDCCH message that is intended for the UE and that therefore needs to be processed and decoded…UE may prune out, i.e., reject, from 
further processing and decoding PDCCH messages that are not intended for the UE….the UE may determine soon after waking up that it can go back to a sleep or idle state because the received PDCCH message does not include data 
that is intended for the UE).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lis teaching with that of Dallal in determining when to decode PDCCH (Dallal ¶0069).

As to claim 38 the combined teaching of Li and Dallal disclose the method according to claim 37, wherein the method comprises receiving an indication whether the signal will be used or not for indicating a presences of control information intended for the UE in a System Information message (Dallal ¶0069- 1st sentence- determining soon after receiving a PDCCH message)

As to claim 48 the combined teaching of Li and Dallal disclose a user equipment, UE, comprising processing circuitry and radio circuitry (Li Fig.3 ¶0034- 2nd and last sentence), wherein the UE is configured to: determine if a signal pertaining to control information is present in a first time period- signal may pertain to a control channel; a first time frame corresponding to a subframe. (Li Fig.2 ¶0020- 4th sentence-the UE extracts DCI from the PDCCH resources. The DCI provides an indication on the existence of an ePDCCH transmission for the UE in the subframe.);  
Li however is silent in deciding whether to attempt to decode the control information depending on the determination. However in an analogous art Dallal remedies this deficiency: (Dallal ¶0069- determining soon after receiving a PDCCH message whether there is data in the PDCCH message that is intended for the UE and that therefore needs to be processed and decoded…UE may prune out, i.e., reject, from 
further processing and decoding PDCCH messages that are not intended for the UE….the UE may determine soon after waking up that it can go back to a sleep or idle state because the received PDCCH message does not include data 
that is intended for the UE).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lis teaching with that of Dallal in determining when to decode PDCCH (Dallal ¶0069).

As to claim 49 the combined teaching of Li and Dallal disclose the UE according to claim 48, wherein the UE is further configured to receive an indication whether the signal will be used or not Dallal ¶0069- 1st sentence- determining soon after receiving a PDCCH message).

Claim 52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dallal and further in view of You et al (US 20170289899).

As to claim 52 the combined teaching of Li and Dallal disclose the method according to claim 37, however silent wherein the signal comprises a sequence of symbols, where a length of the sequence depends on a maximum length of a control channel search space of a control channel carrying the control information- control channel search space equivalent to a NB-PDCCH search space. However in an analogous art You remedies this deficiency:  (You ¶0194- last sentence- length of the NB-PDCCH search space is equal to R.sub.max, only one NB-PDCCH with R=R.sub.max). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Li and Dallal with that of You for the purpose of transmitting control channels within a search space according to a plurality of repetition numbers (You ¶0194- 1st sentence).

As to claim 56 the combined teaching of Li and Dallal disclose the UE according to claim 48, however silent wherein the signal comprises a sequence of symbols, where a length of the sequence depends on a maximum length of a control channel search space of a control channel carrying the control information. However in an analogous art You remedies this deficiency:  (You ¶0194- last sentence- length of the NB-PDCCH search space is equal to R.sub.max, only one NB-PDCCH with R=R.sub.max). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal  with that of You for the purpose of (You ¶0194- 1st sentence).

Claim 53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dallal in view of Bendlin et al (US 20200404635).

As to claim 53 the combined teaching of Li and Dallal disclose the method according to claim 37, however silent wherein the signal pertaining to control information is enabled based on a repetition level of the UE. However in analogous art Bendlin remedies this deficiency:  (Bendlin ¶0071- 3rd sentence- the starting subframe of the NB-PDCCH search space can be defined UE-specifically as a function of SFN, subframe number and considering the maximum repetition level (RL) used for any NB-PDCCH candidate for the UE's search space; Claim 27). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal with that of Bendlin for the purpose of accommodating for maximum repetition level (RL) used for UE's search space (Bendlin ¶0071- 3rd sentence).

As to claim 57 the combined teaching of Li and Dallal disclose the UE according to claim 48, however silent wherein the signal pertaining to control information is enabled based on a repetition level of the UE. However in analogous art Bendlin remedies this deficiency:  (Bendlin ¶0071- 3rd sentence- the starting subframe of the NB-PDCCH search space can be defined UE-specifically as a function of SFN, subframe number and considering the maximum repetition level (RL) used for any NB-PDCCH candidate for the UE's search space; Claim 27). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal with that of Bendlin (Bendlin ¶0071- 3rd sentence).

Claim 54, 55, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dallal and further in view of Yi et al (US 20180102890).

As to claim 54 the combined teaching of Li and Dallal disclose the method according to claim 37, however silent wherein the signal is a wake-up signal indicating that the UE should monitor a control channel. However in an analogous art Yi remedies this deficiency: (Yi ¶102- 5th sentence- UE may wake up only at its designated scheduling opportunity to monitor control channel.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal with that Yi for the purpose of monitoring control channel (Yi ¶102- 5th sentence).

As to claim 55 the combined teaching of Li and Dallal disclose the method according to claim 37, however silent wherein the signal is a go-to sleep signal indicating that the UE should not monitor a control channel. However in an analogous art Yi remedies this deficiency: (Yi ¶101- last sentence- transmit a DCI including which UEs are scheduled during the MasterPeriodicity such that other UEs can go back to sleep rather than monitoring the DL channels). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal with that Yi for the purpose of scheduling when a UE monitors a DL channel (Yi ¶0101- last sentence).

As to claim 58 the combined teaching of Li and Dallal disclose the UE according to claim 48, however silent wherein the signal is a wake-up signal indicating that the UE should monitor a Yi ¶102- 5th sentence- UE may wake up only at its designated scheduling opportunity to monitor control channel.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal with that Yi for the purpose of scheduling when a UE monitors a DL channel (Yi ¶0101- last sentence).

As to claim 59 the combined teaching of Li and Dallal disclose the UE according to claim 48, however silent wherein the signal is a go-to sleep signal indicating that the UE should not monitor a control channel. However in an analogous art Yi remedies this deficiency: (Yi ¶101- last sentence- transmit a DCI including which UEs are scheduled during the MasterPeriodicity such that other UEs can go back to sleep rather than monitoring the DL channels). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Li and Dallal with that Yi for the purpose of scheduling when a UE monitors a DL channel (Yi ¶0101- last sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DERRICK V ROSE/Examiner, Art Unit 2462